December 1, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
    JONATHAN GILCHRIST AND AMERICAN ENTERPRISE DEVELOPMENT
                         CORP., Appellants

NO. 14-10-00901-CV                         V.

    JAMES W. CARROLL AND BRIGHT HAWK RESOURCES, INC., Appellees
                       ____________________



       This cause, an appeal from the judgment signed June 16, 2010 in favor of appellee
James W. Carroll, was heard on the transcript of the record. We have inspected the
record and have found no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellants Jonathan Gilchrist and American Enterprise Development
Corp. jointly and severally to pay all costs incurred in this appeal. We further order this
decision certified below for observance.